Case 2:17-cv-13926-MOB-MKM ECF No. 22 filed 03/13/19       PageID.188    Page 1 of 2



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


EDWARD J. HOLLAND, JR.,               )
                                      )       Case No. 2:17-cv-13926-MOB-MKM
            Plaintiff,                )       Hon. Marianne O. Battani
                                      )
v.                                    )
                                      )
UNITED STATES OF AMERICA,             )
                                      )
            Defendant.                )
                                      )

                         PLAINTIFF’S NOTICE OF APPEAL

      Notice is hereby given that plaintiff, EDWARD J. HOLLAND, JR., appeals

to the United States Court of Appeals for the Sixth Circuit from the Opinion and

Order Regarding Defendant’s Motion to Dismiss and Plaintiff’s Motion to Amend

Complaint (Doc. No. 21) entered in this action on March 7, 2019.


Dated: March 13, 2019                 Respectfully submitted,


                                      s/Neal Nusholtz
                                      Neal Nusholtz (P30223)
                                      Attorney for Plaintiff,
                                      Edward J. Holland, Jr.
                                      2855 Coolidge Hwy, Ste. 103
                                      Troy, Michigan 48084
                                      (248)646-0123
                                      Nusholtz@NNlaw.Net



                                          1
Case 2:17-cv-13926-MOB-MKM ECF No. 22 filed 03/13/19        PageID.189    Page 2 of 2




                               Certificate of Service

      I hereby certify that on March 13, 2019, I electronically filed the foregoing

document with the Clerk of the Court using the ECF system and that I served it via

the ECF system on Defendant’s counsel.



                                      /s/ Neal Nusholtz
                                      NEAL NUSHOLTZ
                                      2855 Coolidge Hwy. Ste. 103
                                      Troy, Michigan 48084
                                      Ph. 248-646-0123
                                      Nusholtz@nnlaw.net




                                         2
